Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, Jr. 5474470 in view of Maruyama et al 10164384.
	Regarding claim 1, Hammond, Jr. substantially discloses the claimed invention, including a high frequency (HF) terminal for an HF connector, comprising: an electromechanical contact section 40; a mechanical fastening section 30 (Figure 4); an electromechanical connection section (the hollow right end of 30).  Maruyama et al (front page) discloses an HF compensation region 41,42 apart from the electromechanical contact section 32 in dielectric material, the HF compensation region is geometrically in such a way that a loss in a signal integrity of an HF plug-in connector including the HF connector with the HF terminal and an HF mating connector with an HF mating terminal in a final plugged-in position can be at least partially compensated by the HF compensation region, and to provide Hammond, Jr. with an HF compensation region in dielectric material 34 thus would have been obvious, to maintain compensated signal integrity. The HF terminal of Hammond, Jr. (as modified by Maruyama et al) as a whole extends in a longitudinal direction.
	Regarding claim 2, Maruyama et al teaches the HF compensation region 41,42 is arranged in the mechanical fastening section 35 or is arranged between the electromechanical contact section 32 and the mechanical fastening section.
	Regarding claim 3, Maruyama et al teaches the HF compensation region 41,42 is a change ina dimension of the HF terminal.
	Regarding claim 4, Maruyama et al teaches the HF compensation region 41,42 is arranged on at least one side of the HF terminal or is arranged around at least a part of a circumference of the HF terminal.
	Regarding claim 5, Hammond, Jr. (as modified by Maruyama et al) discloses the HF terminal is a straight, solid cylinder apart from an insertion region of the electromechanical contact section 40, the HF compensation region, and the electromechanical connection section (hollow right end of 30).
	Regarding claim 6, Maruyama et al teaches a cross-section of the HF compensation region 41,42 is a protuberance in a center section of the HF terminal, the protuberance has at least a partially constant diameter in the longitudinal direction of the HF terminal and/or has at least a partial bevel in the longitudinal direction.
	Regarding claim 7, Maruyama et al teaches a dimension of the HF compensation region 41,42 is larger for higher frequencies.
	Regarding claim 8, Hammond, Jr. discloses the HF terminal can only be plugged in and not screwed.
	Regarding claim 9, Maruyama et al teaches the HF compensation region 41,42 is integrally formed with the HF terminal.
	Regarding claim 10, Hammond, Jr. (front page) substantially discloses the claimed invention, including a method for increasing a quality of a signal integrity, comprising: providing an HF plug-in connector having an air gap (A) between a pair of dielectric materials 74,76 of a male HF connector and a female HF mating connector. Maruyama et al discloses an HF compensation region in a dielectric material as noted above, and to provide Hammond, Jr. with same thus would have been obvious, to maintain compensated signal integrity. The resulting HF compensation region of Hammond, Jr. (as modified by Maruyama et al), aside from an electromagnetic contact section in the male HF connector, extends in a longitudinal direction through the entire HF plug-in connector.
	Regarding claim 11, the HF plug-in connector of Hammond, Jr. is designed as a simulated image of a real HF plug-in connector, not a conceptual HF connector.
	Regarding claim 12, to determine the uncompensated signal integrity of Hammond, Jr. (as modified by Maruyama et al) by referring to a plurality of time-domain reflectometer time signals of a plurality of HF plug-in connectors would have been obvious, since this is a common method for same.
	Regarding claim 13, to determine the uncompensated signal integrity of Hammond, Jr. (as modified by Maruyama et al) by matching a plurality of operative dimensions of a male HF terminal 20,30 and a screen conductor sleeve 22,46 to one another in relation to a desired impedance would have been obvious, since this is a common method for same.
	Regarding claim 14, in determining the uncompensated signal integrity, an air gap (A) between the pair of dielectric materials 74,76 of Hammond, Jr. is configured, a dimension of the male HF terminal 20,30 is selected, and/or a dimension of the screen conductor sleeve 22,46 is determined.
	Regarding claim 15, Maruyama et al, in providing the HF compensation region, discloses a plurality of HF plug-in connectors are referred to and a variation in a dimension of the HF compensation region is considered.
	Regarding claims 16 and 17, the method limitations are well known steps of determining desired compensation.
	Regarding claims 18-20, the applied references disclose the claimed subject matter as noted above.
	Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.  Maruyama et al clearly teaches the compensation region being in a dielectric material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833